DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-2, 4-9, 11, and 13-19 are currently pending in this application, claims 1, 7, 11, 13, 14, 16, and 17 being independent. Claims 1, 4, 5, 7, 9, 11, and 13-19 have been amended. Claims 3, 10, 12, and 20 have been canceled.
Response to Arguments
Regarding the rejection of claims under 35 U.S.C. § 102- The Applicant has amended the claims by rewriting the dependent claims in independent form. However, upon further consideration, the broadest reasonable interpretation of the amended claims have limitations reciting intended use, functional and Non-function descriptive language as well as other  issues being provided below that do not serve to differentiate the amended claims from the prior art. 

Examiner’ Comments
Intended Use
MPEP § 2103 IC

Claim 1 recites, “A vehicle communication system comprising; 
a first electronic identification kept by a first driver for the purpose of operating vehicles … a first memory to store communication data,…,
a first electronic payment device kept…in conformity with an electronic payment system; and…
a first electronic communicator … to communicate with the first electronic identification and with the first electronic payment device
…a first identifier …to identify the first driver who keeps the first electronic identification and actually operates the first vehicle by means of the first identification data received from the first memory of the first electronic identification in communication with the first electronic communicator, a first payment controller … to make electronic payment based on the first electronic payment device in communication with the first electronic communicator, and
a first communication controller …to transmit information of the first vehicle and information of payment made by the first payment controller to the first memory of the first electronic identification through the first electronic communicator, 
wherein the vehicle communication system further comprises a second vehicle including:
a second electronic communicator … to communicate with the first electronic identification and with the first electronic payment device.
a second identifier …to identify the first driver who keeps the first electronic identification and, after leaving the first vehicle, actually operates the second vehicle by means of the first identification data received from the first memory of the first electronic identification in communication with the second electronic communicator.
 a second payment controller … to make electronic payment based on the first electronic payment device in communication with the second electronic communicator, and a second communication controller … to transmit information of the second vehicle and information of payment made by the second payment controller to the first memory of the first electronic identification through the second electronic communicator.
wherein the first memory of the first electronic identification is … to store the information of payment made in both the first and second vehicles based on the first electronic payment device in communication with the first and second electronic communicators, respectively.”

Claim 5 recites, “The vehicle communication system …further comprising:
 a second electronic identification kept by a second driver for the purpose of operating vehicles under license including a second memory to store communication data, identification data of the second driver keeping the second electronic identification and second data of licensing the second driver to operate vehicles; and a second electronic payment device kept… in conformity with an electronic payment system, wherein the first electronic communicator is further…to communicate with the second electronic identification and with the second electronic payment device, wherein the first identifier … to identify the second driver who keeps the second electronic identification and actually operates the first vehicle by means of the second identification data received from the second memory of the second electronic identification in communication with the first electronic communicator,
 wherein the first payment controller … to make electronic payment based on the second electronic payment device in communication with the first electronic communicator, and wherein the first communication controller … to transmit information of the first vehicle and information of payment made by the first payment controller to the second memory of the second electronic identification through the first electronic communicator.”
	Claim 7 recites, similar issue to claim 1, “for the purpose of…, …to store communication data…, first driver to operate vehicles,… to communicate…, …to identify…
	Claim 9 recites, “…to make electronic payment...”
	
Claims 11, 13-14, 16-17 recite, similar issues to claim 1, “…for the purpose of operating …, to store data ...to operate vehicles ...to communicate with the first electronic payment system… etc., 

	Claim 15 recites,  “…to make electronic payment…”
	Claim 19 recites, “…to make electronic payment…”

“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:  (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or  (F) terms with associated functional language.”[MPEP 2103 I C]

Functional Language
MPEP § 2114

	Claim 1 recites, “wherein … configured to communicate…, … wherein the first memory of the first electronic identification is configured to store…”
	Claims 5 and 7 recites, “wherein … configured to communicate… ,wherein the first identifier is further configured to identify… wherein the first payment controller is further configured to make  wherein ..configured to transmit information”
	Claims 11, 13-17 recites, “…configured to communicate”,  “configured to identify…”, “…configured to make…” “…configured to transmit”

“The recitation of the functional limitation of the claimed invention does not serve to differentiate to the claims from the prior art. If a prior art structure is the same as the claimed structure as described in the Applicant’s specification, then the functional language will not differentiate the claims over the prior art.” [MPEP § 2114]

Non-Functional Descriptive Material
MPEP § 2111.05 I-III

Claims 1, 7, 11 recites, “…comprising; a first electronic identification …. first identification data of the first driver keeping the first electronic identification, and first data of licensing the first driver to operate vehicle…”
Claim 5 recites, further comprising: a second electronic identification kept by a second driver for the purpose of operating vehicles …identification data of the second driver keeping the second electronic identification and second data of licensing the second driver to operate vehicles.

Note:  the limitation of first data and/or second data of  “licensing” the first (or second) driver  conveys a message that the driver is permitted, granted or authorized (by the governing authority?) to drive a vehicle  but has no functional relationship with the other elements in the claim(s).








“where a claim limitation is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists. Therefore, as eh above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See  e.g., In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994)






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 4-9 and 11-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1, 5, 7 and  11 recite, “A vehicle communication system…a first electronic identification kept by a first driver…first identification of the first driver keeping the first electronic identification… the first driver who keeps the first electronic identification and actually operates the first vehicle … a second identifier configured to identify the first driver who keeps the first electronic identification and… operates the second vehicle by means of the first identification data ….” The driver is acting as part of the system, by keeping the first electronic identification and operating the vehicle. The driver (human being) cannot be cited as part of a system.
Claims 2, 4, 6, 8-9, are similarly rejected being dependent on claims 1, 5 and 7.
Claims 13-14, 16 recite, “a vehicle communicating with an electronic identification… an identifier …to identify a specific driver who…operates the vehicle…”.   A driver (human being) cannot be part of the apparatus/system.
Claim  15 is similarly rejected as being dependent  on claim 14.
Claim 17 recites, “an electronic identification…a memory to store identification data of the driver keeping the electronic identification, and data of licensing the driver to operate vehicles; and
a electronic communicator configured to transmit the identification data of the driver and the data of licensing the driver to operate vehicles …” A driver (human being) cannot be part of the apparatus/system.
Claims 18-19 are similarly rejected being dependent on claim 17.

If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human organism, then a rejection under 35 U.S.C. 101 and AIA  sec. 33(a) must be made indicating that the claimed invention is directed to a human organism and is therefore nonstatutory subject matter. [see MPEP 2105, III]



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Algorithm
MPEP 2161.01(I), 2163.03 (V)

Claims 1, 7, 11,  recites, “a first electronic identification…operating vehicles under license…., first identification data…keeping the first electronic identification…licensing the first driver to operate vehicles…a first electronic payment device…in conformity with an electronic payment system… a first vehicle… a first identifier configured to identify the first driver who keeps the first electronic identification and actually operates the first vehicle by means of the first identification data received from the first memory of the first electronic identification… a second identifier configured to identify the first driver who keeps the first electronic identification and, after leaving the first vehicle, actually operates the second vehicle by means of he first identification data received from the first memory of the first electronic identification in communication with the second electronic communicator.
	Claims 5, 7,  “having similar language and dependent  to claim 1 also recites “…identification of the second driver keeping the second electronic identification and the second data… licensing the driver to operate vehicles… “
	Claims 13-14, 16-17 having similar issues as to claims 1, 7 and 11, “…data of licensing the driver to operate vehicles…”
	The specification is silent as to “…first data of licensing the first driver to operate vehicles..” and “…second data of licensing the second driver…”. Accordingly the specification for example, page 3, lines 5-8 , describes a   “…distinguishing unit includes a communicator arranged to communicate with a certificate kept by the driver to read identification data of the driver. Typical example of the certificate capable of such communication is an IC card type certificate…” page 5, lines 3-7, describes  “a vehicle capable of communicating with a certificate kept by a driver to drive the vehicle comprising a communicator arranged to communicate with the certificate, an identifying unit arranged to identify the driver by means of identification data transmitted from the certificate through the communicator, a processing unit arranged to process the identification data identified by the identifying unit.  Typical example of the certificate capable of such communication is an IC card type certificate. The feature of this invention relating to the communicator on the vehicle and the identification of the driver on the data from the certificate provides various advantages due to the communication between vehicle and certificate.”
	FIG. 15, Page 36, line 17 to page 37, line 10, “Fig. 15 is a flowchart showing the detailed function of the navigation process in step S8 in Fig. 9 and step S74 in Fig. 10. Further, the flow in Fig. 15 can also function in response to a manual operation to use the navigation system. [f the flowchart starts, invitation display and/or announce is made in step Sl82 for starting navigation process. If appropriate manual operation is detected in the following step S184 within a period of time after the invitation display/announce made in step S 182, the flow goes to step Sl86 to check whether or not a destination is input.  If it is determined in step S186 that a destination is input, the flow goes to step  S 188 to check whether or not certificate ID has been registered. If registered, the flow goes to step 190 to check whether or not personal data relating to the driver identified by the certificate ID is recorded in data recorder 13. If any personal data is recorded, the flow goes to step S 192 to retrieve the personal data, the flow then going to step S 194. On the other hand, if it is not confirmed in step S188 that certificate ID has been registered, or if it is not confirmed in step S190 that personal data is recorded, the flow goes to step S 196 to retrieve all data in the data recorder 13 regardless of the driver identification, the flow then going to step S 194.”
	The above recited details above simply restate functions recited in the claim and/or does not allow one of ordinary skill in the art to understand the intended function(s) to be performed.  Thus the algorithm or steps/procedure for performing the computer functions are not explained at all or not explained in sufficient detail that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2163.02 and 2181, subsection IV.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, 11, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claim
MPEP 2173.05(p) II,

Claims 1, 7 recites, “a vehicle communication system…a first identifier configured to identify the first driver who keeps the first electronic identification and actually operates the first vehicle by means of the first identification data received from the first memory of the first electronic…a second identifier configured to identify the first driver who keeps the first electronic identification and, after leaving the first vehicle, actually operates the second vehicle by means of the first identification data received from the first memory of the first electronic identification…”
Claim 5, having similar issues as well as being dependent on claim  1.
Claims 13, 14, 16  and 17 recite, “ a vehicle communicating with…operates the vehicle by means of identification data…” 

“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the use to change the predicted transaction information or accept the transaction information or uses the input means to accept a displayed transaction.”  IPXL Holdings LLC v. Amazon.com Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005)


Unclear Scope
Claim 1 recite, the preamble is directed to “a vehicle communication system”. The body of the claim, however,  describes “a first electronic payment device kept by driver in conformity with the electronic payment system…”.   it is not clear what, “a first electronic payment device…in conformity with the electronic payment system…” entails.  
Claims 5, 7, 11, 13, 14, 16, 17  have similar issues.


“Examiners should bear in mind that “ an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process.” In re Zletz 13 USPQ2d 1989; MPEP 2173.02 III(B).

Lack of Antecedent Basis
MPEP 2173.05(e)

Claims  9 and 14 recite, “the Electronic Toll Collection system…”
Claim 15 recites, “…the gas/electric energy”
Claim 17 recites, “…the gas/electric energy”






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2, 4-9, 11, and 13-19  is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated  by FOGARTY (EP 2355046A1).

Claims 1, 7 and 11 recite, “a vehicle communication system comprising; a first electronic identification kept by a first driver for the purpose of operating vehicles under license including a first memory to store communication data, first identification data of the first driver keeping the first electronic identification, and first data of licensing the first driver to operate vehicles…”. However, the language of,  “a first electronic identification...for the purpose of operating vehicles…” and “…first data…to operate vehicles…” are intended use.  Giving the claim(s) their broadest reasonable interpretation, they are directed to “a vehicle communication system” and the aforementioned language of a vehicle communication system  comprising a first electronic identification and first data as well as language relating to elements that are  “...configured to…” some associated function is representative of intended use and does not have patentable weight. 
Claims 13, 14 16 and 17 continues to be rejected similarly for the same reasons.

“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:  (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  (B) "adapted to" or "adapted for" clauses, (C) "wherein" or "whereby" clauses, (D) contingent limitations, (E) printed matter, or  (F) terms with associated functional language.”[MPEP 2103 I C]

Hence FORGORTY teaches a vehicle communication system [see abstract, ¶0001, ¶0012, ¶0033]
 	a  electronic payment device [¶0012 ¶0003; ¶0017] [¶0029]
a electronic payment system [0017], [¶0024-including a SIM card]; and   
a  vehicle including
an electronic communicator [¶0012]
an identifier [¶0009], [¶0024] ¶ [0026], [0¶032]
a  payment controller (SMS/WAP) [¶0003-¶0004; ¶0012;], and
a  communication controller (mobile, cellular phone etc.,)  [¶0039],[ ¶0047], 
As also  per claims 1, 7, 11,  also suggesting subsequent (second) vehicle communication systems [0012, lines [¶0029, lines 35-44]
	
Claims 2, 4, 6, 8 and 18, the first electronic identification, the first electronic payment device and the first electronic communicator are of noncontact type, respectively. [¶0003-mobile payment is non-contact] [¶0009], [¶0024] [¶0026], [¶0032]
Claims 9 and 19 recite, The vehicle communication system according to claim 1, wherein the first payment controller configured to make electronic payment of the Electronic Toll Collection system. [¶0001], [¶0012],[0013]. However, language of “…configured to make electronic payment” is intended use.














Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692  
S&P